DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, Application No. 63/062,250, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the prior-filed provisional application fails to provide support for Claim 1 and the limitation “generate output data for the display of the augmented reality device, the output data comprising a target indicia, wherein the target indicia overlays an image of the patient, on the display, at the probe location.” The prior-filed provisional application discloses of that “[T]he invention then provides guidance cues, overlaid in situ over the body as target regions, instructing the medical user how to optimally place the ultrasound probe in order to perform the desired imaging scan. Fig 7 & 8”; however, does not support “wherein the target indicia overlays an image of the patient.” It should be appreciated, that the priority may be perfected by addressing the corresponding 35 U.S.C. 112(b) rejection regarding the same claim language as discussed below. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to Claim 1, the claim recites “the location” in line 15; however, it is unclear whether “the location” refers to the “probe location” of line 13 or whether “the location” is a different location. For the purposes of examination, the limitation will be interpreted as “the probe location.”
	In addition, the claim recites “generate output data for the display of the augmented reality device, the output data comprising a target indicia, wherein the target indicia overlays an image of the patient, on the display, at the probe location”; however, it is unclear as to what is being overlaid: the target indicia or an image of the patient. The claim, as it reads now, portrays the target indicia actively overlaying an image of the patient on the display. In other words, the target indicia is generating a patient image on the display. Based on the prior-filled provisional application and the following disclosure of ¶ [0056] & [0057] of the instant specification:
“[T]he computing system recognizes the body of patient 506 and overlays target indicia 528 on the live feed of patient 506 at the probe location, providing an estimated location to place an ultrasound probe”; and
“FIG. 6 depicts target indicia 628 overlayed [sp.] on an image 630 of a patient 606,” respectively; 
it appears that the target indicia is overlaid on an image of the patient on the display. Thus, for the purposes of examination, the limitation will be interpreted as such. Claim 11 recites similar language and is rejected under the same rationale.

With regards to Claim 2, the claim recites “further comprising an ultrasound probe” in line 1; however, Claim 1 already recites a “an ultrasound probe” in line 14. It is unclear whether the “ultrasound probe” of Claim 2 is the same as the “ultrasound probe” of Claim 1 or a different ultrasound probe. For the purposes of examination, the claim will be interpreted as “wherein the ultrasound probe is configured to generate ultrasound images and is communicatively coupled to the computing system,” i.e. the same ultrasound probe as Claim 1 is illustrated in FIG. 1 of the instant application. Similarly, Claims 12 and 13 also recite “an ultrasound probe” while Claim 11 has established “an ultrasound probe” and are rejected under the same ration as Claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djajadiningrat et al. (US PGPUB 20190117190; hereinafter "Djajadiningrat") .

With regards to Claim 1, Djajadiningrat discloses a guidance system (ultrasound imaging system 10; see Djajadiningrat FIG. 1) comprising: 
an augmented reality device having a display (a see-through or transparent display module 25; see Djajadiningrat FIG. 4); 
a camera configured to capture image data (the probe pose detector 27 in some embodiments may be implemented as a camera (or a plurality of cameras) arranged to capture an image (or plurality of images) of the ultrasound probe 11 during capture of an ultrasound image 15; see Djajadiningrat FIG. 4); and 
a computing system comprising a processor (processor 21; see Djajadiningrat FIG. 2) and a memory, wherein the memory has stored therein computer-readable instructions that, upon execution by the processor (computer readable storage medium having computer readable program instructions embodied therewith for, when executed on the processor 21 of the ultrasound imaging guidance system 20; see Djajadiningrat ¶ [0093]), configure the computing system to 
receive a user input from a user, the user input comprising a target internal anatomical structure of the patient (support system 30, of ultrasound imaging system 10, receives a user input indicative of a desired view of an anatomical feature, i.e. target internal anatomical structure; see Djajadiningrat ¶ [0088]),
process the image data captured by the camera (the camera captures an image (or plurality of images) which may be forwarded to the processor 21, which may be adapted to derive the probe pose from the captured image or images; see Djajadiningrat ¶ [0064]), the image data comprising at least an image of surface anatomy of the patient (patient body model; see Djajadiningrat ¶ [0064]), wherein processing the image data comprises identifying at least one surface anatomical structure of the patient to locate internal anatomy of the patient (the reference frame for determining the probe 11 pose relative to the patient’s body is based on a patient model generated based on bodily landmarks, i.e. identified surface anatomical structures; see Djajadiningrat ¶ [0064]),
determine a probe location (target ultrasound probe pose; see Djajadiningrat Claim 14), based on the processed image data and the user input (generating target ultrasound probe pose information from the received indications of the actual pose of the ultrasound probe, i.e. captured camera images,  and the received user input; see Djajadiningrat Claim 14), wherein the probe location is on a surface of the patient where an ultrasound probe (FIG. 1 clearly illustrates the probe 11 and virtual image 17 on the surface of the patient; and the practitioner can position the virtual image on the body of the patient to be imaged and overlay the actual ultrasound probe position with the virtual image to obtain a particularly accurate positioning of the ultrasound probe; see Djajadiningrat ¶ [0018]), when placed against the surface at the location, is capable of imaging the target internal anatomical structure of the patient (contingent limitation; however, captured ultrasound image 15 indicates capability of imaging the target internal structure; see Djajadiningrat FIG. 1 & ¶ [0048], [0068]), and 
generate output data for the display of the augmented reality device, the output data comprising a target indicia (displaying the virtual image 17; see Djajadiningrat FIG. 1), wherein the target indicia overlays an image of the patient, on the display, at the probe location (generating a virtual image 17 of the ultrasound probe in a pose corresponding to the target ultrasound probe pose information; see Djajadiningrat Claim 11).
  
With regards to Claim 2, further comprising an ultrasound probe configured to generate ultrasound images (captured images 15; see Djajadiningrat FIG. 1), wherein the ultrasound probe is communicatively coupled to the computing system (transducer 11 is clearly illustrated as in communication with processor 21; see Djajadiningrat FIG. 2).  

With regards to Claim 3, wherein the computing system generates a user notification (the virtual image 17 at the target ultrasound probe pose information amounts to a notification) when the ultrasound probe is disposed at the probe location (contingent limitation; however, the medical practitioner simply may reposition the ultrasound probe 11 by positioning it coinciding with the virtual image 17. In preferred embodiments, the virtual image 17 is a 3-D image; see Djajadiningrat ¶ [0051]; i.e. the probe 11 being coincident with the virtual image 11 notifying the user desired probe pose).  

With regards to Claim 4, wherein the user notification is a visual notification on the display (the virtual image 17 at the target ultrasound probe pose information amounts to a visual notification; see Djajadiningrat FIG. 1).

With regards to Claim 6, wherein the augmented reality device comprises the camera (FIG. 4 clearly illustrates ultrasound probe pose detector 27, i.e. camera, as part of the head-mountable computing device; see Djajadiningrat FIG. 4 & ¶ [0072]).  

With regards to Claim 7, wherein the augmented reality device is a smart device (the head-mountable computing device may include the processor 21 and transducer 23, i.e. having a processing amounts to a smart device; see Djajadiningrat ¶ [0072]).

With regards to Claim 8, wherein the augmented reality device comprises a head mount and the camera, wherein the display is an at least partially transparent display (FIG. 4 clearly illustrates ultrasound probe pose detector 27, i.e. camera, as part of the head-mountable computing device; see Djajadiningrat FIG. 4 & ¶ [0072]; wherein the display modules 25 may be see-through or transparent; see Djajadiningrat ¶ [0075]). 

With regards to Claim 9, wherein the computing system determines a proximity measurement between the head mount and the probe location on the patient (a transformation matrix which relates actual probe location to target probe location such that the virtual image 17 can be generated at the desired pose amounts to a proximity measurement between the head mount and the probe location because the pose detector 27 determines the actual probe location based on a depth camera, i.e. proximity measurement; see Djajadiningrat ¶ [0058] & [0064]), and the target indicia overlays the probe location on the patient on the at least partially transparent display (generating a virtual image 17 of the ultrasound probe in a pose corresponding to the target ultrasound probe pose information; see Djajadiningrat Claim 11) when the computing system determines that the at least partially transparent display is facing the patient (contingent limitation; however, the pose detector 27 captures images within the users field of view (FoV) and since the probe is acoustically coupled to the patient, i.e. on the skin, one of ordinary skill in the art would understand that the guidance system 20 would captures images, and resultant pose, of probe 11 when it is in the FoV of the detector 27, i.e. facing the patient).

With regards to Claim 11, a method of guiding a user to capture ultrasound images (a method 200 for guiding the operation of an ultrasound imaging system 10; see Djajadiningrat FIG. 5), comprising:
entering a user input to a computing system, the user input comprising a target internal anatomical structure of a patient (support system 30, of ultrasound imaging system 10, receives a user input indicative of a desired view of an anatomical feature, i.e. target internal anatomical structure; see Djajadiningrat ¶ [0088]);
capturing, with a camera, image data of surface anatomy of the patient (the probe pose detector 27 in some embodiments may be implemented as a camera (or a plurality of cameras) arranged to capture an image (or plurality of images) of the ultrasound probe 11 during capture of an ultrasound image 15; see Djajadiningrat FIG. 4);
processing, with the computing system, the image data captured by the camera (the camera captures an image (or plurality of images) which may be forwarded to the processor 21, which may be adapted to derive the probe pose from the captured image or images; see Djajadiningrat ¶ [0064]), wherein processing the image data comprises identifying at least one surface anatomical structure of the patient (patient body model; see Djajadiningrat ¶ [0064]), to locate internal anatomy of the patient (to provide the best view of the anatomical feature of interest according to the user input; see Djajadiningrat ¶ [0088]);
determining, with the computing system, a probe location (target ultrasound probe pose; see Djajadiningrat Claim 14) based on the processed image data and the user input (generating target ultrasound probe pose information from the received indications of the actual pose of the ultrasound probe, i.e. captured camera images,  and the received user input; see Djajadiningrat Claim 14), on a surface of the patient where an ultrasound probe (FIG. 1 clearly illustrates the probe 11 and virtual image 17 on the surface of the patient; and the practitioner can position the virtual image on the body of the patient to be imaged and overlay the actual ultrasound probe position with the virtual image to obtain a particularly accurate positioning of the ultrasound probe; see Djajadiningrat ¶ [0018]), when placed against the surface at the probe location, is capable of imaging the target internal anatomical structure of the patient (contingent limitation; however, captured ultrasound image 15 indicates capability of imaging the target internal structure; see FIG. 1 & ¶ [0048], [0068]); and 
generating, with the computing system, output data for a display of an augmented reality device, the output data comprising a target indicia (displaying the virtual image 17; see Djajadiningrat FIG. 1), wherein the target indicia overlays an image of the patient on the display at the probe location (generating a virtual image 17 of the ultrasound probe in a pose corresponding to the target ultrasound probe pose information; see Djajadiningrat Claim 11). 

With regards to Claim 12, further comprising placing an ultrasound probe against the patient's body at the probe location (FIG. 1 clearly illustrates the probe 11 and virtual image 17 on the surface of the patient; and the medical practitioner simply may reposition, i.e. at the probe location, the ultrasound probe 11 by positioning it coinciding with the virtual image 17. In preferred embodiments, the virtual image 17 is a 3-D image; see Djajadiningrat ¶ [0051]).

With regards to Claim 13, further comprising generating, with the computing system, a user notification (the virtual image 17 at the target ultrasound probe pose information amounts to a notification) when an ultrasound probe is disposed at the probe location (contingent limitation; however, the medical practitioner simply may reposition the ultrasound probe 11 by positioning it coinciding with the virtual image 17. In preferred embodiments, the virtual image 17 is a 3-D image; see Djajadiningrat ¶ [0051]; i.e. the probe 11 being coincident with the virtual image 11 notifying the user desired probe pose).

With regards to Claim 14, wherein the user notification is a visual notification on the display (the virtual image 17 at the target ultrasound probe pose information amounts to a visual notification; see Djajadiningrat FIG. 1).  

With regards to Claim 16, wherein the augmented reality device comprises the camera (FIG. 4 clearly illustrates ultrasound probe pose detector 27, i.e. camera, as part of the head-mountable computing device; see Djajadiningrat FIG. 4 & ¶ [0072]).  

With regards to Claim 17, wherein the augmented reality device is a smart device (the head-mountable computing device may include the processor 21 and transducer 23, i.e. having a processing amounts to a smart device; see Djajadiningrat ¶ [0072]).  

With regards to Claim 18, wherein the augmented reality device comprises a head mount and the camera, wherein the display is an at least partially transparent display (FIG. of Djajadiningrat 4 clearly illustrates ultrasound probe pose detector 27, i.e. camera, as part of the head-mountable computing device; see Djajadiningrat FIG. 4 & ¶ [0072]; wherein the display modules 25 may be see-through or transparent; see Djajadiningrat ¶ [0075]).  

With regards to Claim 19, further comprising:
determining, with the computing system, a proximity measurement between the head mount and the probe location of the patient (a transformation matrix which relates actual probe location to target probe location such that the virtual image 17 can be generated at the desired pose amounts to a proximity measurement between the head mount and the probe location because the pose detector 27 determines the actual probe location based on a depth camera, i.e. proximity measurement; see Djajadiningrat ¶ [0058] & [0064]), and
overlaying, with the computing system, on the at least partially transparent display, the target indicia over the probe location on the patient (generating a virtual image 17 of the ultrasound probe in a pose corresponding to the target ultrasound probe pose information; see Djajadiningrat Claim 11), such that the target indicia is viewed by the user through the at least partially transparent display when the computing system determines that the at least partially transparent display is facing the patient (contingent limitation; however, the pose detector 27 captures images within the users field of view (FoV) and since the probe is acoustically coupled to the patient, i.e. on the skin, one of ordinary skill in the art would understand that the guidance system 20 would captures images, and resultant pose, of probe 11 when it is in the FoV of the detector 27, i.e. facing the patient). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djajadiningrat.

With regards to Claim 10 along with Claim 20 (mutatis mutandis), while Djajadiningrat discloses all of the limitations of intervening claims 1 and 11, respectively, as discussed above, Djajadiningrat also and that the “the virtual image 17 is a 3-D image, e.g. a holographic representation of the ultrasound probe 11 although other suitable representations may also be contemplated,” (see Djajadiningrat ¶ [0051]). However, it appears Djajadiningrat  may be silent to wherein the target indicia is a depiction of the target internal anatomical structure. 
Yet, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djajadiningrat to incorporate the teachings of Djajadiningrat’s “other suitable representation” to provide a target indicia that is a depiction of the target internal anatomical structure. Doing so would amount to simple substitution of one known element (virtual image 17) for another (other suitable representations) to obtain predictable results, i.e. achieving the desired target pose (see Djajadiningrat ¶ [0017]).
	
Claim(s) 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Djajadiningrat in view of Ryu et al. (US PGPUB 20170215842; hereinafter "Ryu") .

With regards to Claim 5 and Claim 15 (mutatis mutandis), while Djajadiningrat discloses all of the limitations of intervening claims 3 and 13, respectively, as discussed above, it appears that Djajadiningrat may be silent to further comprising a speaker and wherein the user notification is a sound projected from the speaker. 
However, Ryu teaches of an apparatus and method for enabling unskilled users to operative an ultrasound diagnosis device based on tracking the ultrasound probe location with an image capturing device, e.g. camera (see Ryu Abstract & ¶ [0111]). In particular, Ryu teaches of a speaker and wherein the user notification is a sound projected from the speaker (informing a user that the probe has reached a reference location, i.e. a probe location, suitable for imaging via sound, vibration, or the like; see Ryu ¶ [0137]-[0138]).
Djajadiningrat and Ryu are both considered to be analogous to the claimed invention because they are in the same field of remote ultrasound diagnosis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djajadiningrat to incorporate the teachings of Ryu to provide a speaker and corresponding sound based user notification. Doing so would aid in indicating when the probe is as the desired reference location (see Ryu ¶ [0137]-[0138]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pelissier et al. (US PGPUB 20170105701) – remote expert graphical feedback of ultrasound imaging operation based on an optical tracking system;
Gafner et al. (US PGPUB 20200214674) – AR interface for directing a user to target position. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOEL LAMPRECHT/
Primary Examiner, Art Unit 3793